            Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 1 of 32



                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 Solas OLED Ltd., an Irish corporation,

                          Plaintiff,
                                                         CASE NO. 6:19-cv-00537
 vs.

 Apple Inc., a California corporation;                   Complaint for Patent
                                                         Infringement
                          Defendant.
                                                         JURY DEMANDED




                                 Complaint for Patent Infringement

        Plaintiff Solas OLED Ltd. (“Solas”) files this complaint against Defendant Apple Inc.

(“Apple”), alleging infringement of U.S. Patent Nos. 6,072,450, 7,446,338, and 7,573,068

(“Patents-in-Suit”). The accused products are Apple products with organic light-emitting diode

(“OLED”) displays.

                           Plaintiff Solas OLED and the Patents-in-Suit.

       1.       Plaintiff Solas is a technology licensing company organized under the laws of

Ireland, with its headquarters at 4-5 Burton Hall Road, Sandyford, Dublin 18.

       2.       Solas is the owner of U.S. Patent No. 6,072,450, entitled “Display Apparatus,”

which issued June 6, 2000 (the “’450 patent”). A copy of the ’450 patent is attached to this

complaint as Exhibit 1.




                                                1
             Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 2 of 32



        3.       Solas is the owner of U.S. Patent No. 7,446,338, entitled “Display Panel,” which

issued November 4, 2008 (the “’338 patent”). A copy of the ’338 patent is attached to this

complaint as Exhibit 2.

        4.       Solas is the owner of U.S. Patent No. 7,573,068, entitled “Transistor array

substrate and display panel,” which issued August 11, 2009 (the “’068 patent”). A copy of the

’068 patent is attached to this complaint as Exhibit 3.

                               Defendant and the Accused Products.

        5.       Defendant Apple Inc. is a California corporation with regular and established

places of business in this district.

        6.       The accused products are Apple products with organic light-emitting diode

(“OLED”) displays. As illustrative examples, this includes iPhone, Apple Watch, and MacBook

Pro models.

                                  Jurisdiction, venue, and joinder.

        7.       Solas asserts claims for patent infringement against Apple under the patent laws

of the United States, including 35 U.S.C. §§ 271 and 281, et seq. The Court has original

jurisdiction over Solas’ patent infringement claims under 28 U.S.C. §§ 1331 and 1338(a).

        8.       The Court has personal jurisdiction over Apple. Apple has regular and established

places of business within this district and has committed acts of infringement within this district

(e.g., selling and using Accused Products). Apple has established minimum contacts with the

State of Texas such that the exercise of jurisdiction over Apple would not offend traditional

notions of fair play and substantial justice.

        9.       Venue is proper in this district under 28 U.S.C. §1400(b) and 28 U.S.C. §§

1391(c). Apple has regular and established places of business in this district at: 12545 Riata



                                                  2
           Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 3 of 32



Vista Cir, Austin, TX 78727; 2901 S. Capital of Texas Hwy, Austin, TX 78746; 3121 Palm Way,

Austin, TX 78758; 8401 Gateway Boulevard West, El Paso, TX 79925; 15900 La Cantera

Parkway, San Antonio, TX 78256; and 7400 San Pedro Avenue, San Antonio, TX 78216.

                      Count 1 – Claim for infringement of the ’450 patent.

         10.    Solas incorporates by reference each of the allegations in the above paragraphs

and further alleges as follows:

         11.    On June 6, 2000, the United States Patent and Trademark Office issued U.S.

Patent No. 6,072,450, entitled “Display Apparatus.” Ex. 1.

         12.    Solas is the owner of the ’450 patent with full rights to pursue recovery of

royalties for damages for infringement, including full rights to recover past and future damages.

         13.    Each claim of the ’450 patent is valid, enforceable, and patent-eligible.

         14.    Solas and its predecessors in interest have satisfied the requirements of 35 U.S.C.

§ 287(a) with respect to the ’450 patent, and Solas is entitled to damages for Apple’s past

infringement.

         15.    Apple has directly infringed (literally and equivalently) and induced others to

infringe the ’450 patent and, unless enjoined, will continue to do so by making, using, selling,

offering for sale, or importing products that infringe the claims of the ’450 patent and by

inducing others to infringe the claims of the ’450 patent without a license or permission from

Solas.

         Direct Infringement

         16.    Apple has directly infringed (literally and equivalently) at least one claim of the

’450 patent by making, using, offering to sell, selling, and importing the Accused Products.

Apple has infringed multiple claims of the ’450 patent, including independent claim 1. By way



                                                  3
           Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 4 of 32



of example only, the Apple MacBook Pro infringes an exemplary claim of the ’450 patent, as in

the following description, which Solas provides without the benefit of information about the

accused device obtained through discovery. For example, claim 1 claims a display apparatus as

follows:

       [1a] “a substrate;”

       The accused MacBook Pro laptops include Organic Light Emitting Diode (OLED) panels

that include a polyimide substrate:

                  substrate




                                               4
         Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 5 of 32



       [1b] “active elements formed over said substrate and driven by an externally

supplied signal;”

       The accused MacBook Pro laptops include active elements formed over the substrate:




                         OLED Removed/ Al Layer




                                       7
                             8             9

                                   1




                                               5
         Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 6 of 32



       These active elements are driven by an externally supplied signal:




                           OLED Removed/ Al Layer




       [1c] “an insulation film formed over said substrate so as to cover said active

elements, said insulation having at least one contact hole;”

       In the accused MacBook Pro laptops, an insulation film is formed over the substrate,

covers the active elements, and has contact holes:




                                                6
         Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 7 of 32




                                                    contact hole
           insulation film




                                                                       substrate


       [1d] “at least one first electrode formed on said insulation film so as to cover said

active elements, and connected to said active elements through said at least one contact

hole, said at least one first electrode being made of a material which shields visible light;”

       In the accused MacBook Pro laptops, an electrode is formed on the insulation film,

covers active elements, and is connected to active elements through contact holes:




                                                7
         Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 8 of 32



                insulation film


                                                               first
                                                            electrode
                                                             (anode)



                                                    7
                                       8                9
                                                              connected to

                                              1




                                   contact hole




       This electrode is formed of a material which shields visible light:

                                                     first
                                                  electrode
                                                   (anode)




       [1e] “an organic electroluminescent layer having an organic electroluminescent

material formed on said at least one first electrode so as to cover said active elements and



                                                    8
         Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 9 of 32



including at least one layer which emits light in accordance with a voltage applied to said at

least one layer;”

       In the accused MacBook Pro laptops, a layer of organic electroluminescent material is

formed on the electrode, and covers active elements:

                             organic                  first
                    electroluminescent layer       electrode
                                                    (anode)




       This organic electroluminescent layer emits in accordance with a voltage applied to the

layer using the OLED cathode and anode.

       [1f] “and at least one second electrode formed on said organic electroluminescent

layer which covers said active elements.”

       In the accused MacBook Pro laptops, a second electrode is formed on the organic

electroluminescent layer:




                                               9
         Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 10 of 32



                                                                         second electrode
                                                                            (cathode)




                                      active elements




       Indirect infringement

       17.     Apple has had knowledge of the ’450 patent, from a date no later than the date it

receives this complaint. Apple has known how the Accused Products are made and has known,

or have been willfully blind to the fact, that making, using, offering to sell, and selling the

accused products within the United States, or importing the Accused Products into the United

States, would constitute infringement.

       18.     Apple has induced, and continues to induce, infringement of the ’450 patent by

actively encouraging others (including distributers and end customers) to use, offer to sell, sell,

and import the Accused Products. On information and belief, these acts include providing

information and instructions on the use of the Accused Products; providing information,

education and instructions supporting sales by distributers; providing the Accused Products to

distributers; and indemnifying patent infringement within the United States.



                                                   10
          Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 11 of 32



         Damages

         19.    Solas has been damaged by Apple’s infringement of the ’450 patent and is

entitled to damages as provided for in 35 U.S.C. § 284, including reasonable royalty damages.

                      Count 2 – Claim for infringement of the ’338 patent.

         20.    Solas incorporates by reference each of the allegations in the above paragraphs

and further alleges as follows:

         21.    On November 4, 2008, the United States Patent and Trademark Office issued U.S.

Patent No. 7,446,338, entitled “Flexible touch sensor.” Ex. 2.

         22.    Solas is the owner of the ’338 patent with full rights to pursue recovery of

royalties for damages for infringement, including full rights to recover past and future damages.

         23.    Each claim of the ’338 patent is valid, enforceable, and patent-eligible.

         24.    Solas and its predecessors in interest have satisfied the requirements of 35 U.S.C.

§ 287(a) with respect to the ’338 patent, and Solas is entitled to damages for Apple’s past

infringement.

         25.    Apple has directly infringed (literally and equivalently) and induced others to

infringe the ’338 patent and, unless enjoined, will continue to do so by making, using, selling,

offering for sale, or importing products that infringe the claims of the ’338 patent and by

inducing others to infringe the claims of the ’338 patent without a license or permission from

Solas.

         Direct Infringement

         26.    Apple has directly infringed (literally and equivalently) at least one claim of the

’338 patent by making, using, offering to sell, selling, and importing the Accused Products.

Apple has infringed multiple claims of the ’338 patent, including independent claim 1. By way



                                                 11
         Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 12 of 32



of example only, the Apple iPhone X infringes an exemplary claim of the ’338 patent, as in the

following description, which Solas provides without the benefit of information about the accused

device obtained through discovery. For example, claim 1 claims a display apparatus as follows:

       [1a] “a transistor array substrate which includes a plurality of pixels and comprises

a plurality of transistors for each pixel, each of the transistors including a gate, a gate

insulating film, a source, and a drain;”

       The accused iPhone X contains a transistor array substrate:




                                                                               transistor M1
                                                                              (cross-section
                                                                                   view)




                                                                   transistor array substrate


       The transistor array substrate includes a plurality of pixels and comprises a plurality of

transistors for each pixel, each of the transistors including a gate, a gate insulating film, a source,

and a drain:




                                                  12
         Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 13 of 32




                                                               transistor




                                                                   source



                                                   gate



       [1b] “a plurality of interconnections which are formed to project from a surface of

the transistor array substrate, and which are arrayed in parallel to each other;”

       The accused iPhone X includes a plurality of interconnections which are formed to

project from a surface of the transistor array substrate:




                  interconnection




                                    project from




                                                          13
         Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 14 of 32



       These interconnections are arrayed in parallel to each other:




       [1c] “a plurality of pixel electrodes for the plurality of pixels, respectively, the pixel

electrodes being arrayed along the interconnections between the interconnections on the

surface of the transistor array substrate;”

       The accused iPhone X includes a plurality of pixel electrodes for the plurality of pixels,

respectively, the pixel electrodes being arrayed along the interconnections between the

interconnections on the surface of the transistor array substrate:




                                                 14
         Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 15 of 32




       [1d] “a plurality of light-emitting layers formed on the pixel electrodes,

respectively;”

       The accused iPhone X includes a plurality of light-emitting layers formed on the pixel

electrodes, respectively:




                                              15
           Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 16 of 32




          [1e] “and a counter electrode which is stacked on the light-emitting layers,”

          The accused iPhone X includes a counter electrode which is stacked on the light-emitting

layers:




          [1f] “wherein said plurality of transistors for each pixel include a driving transistor,

one of the source and the drain of which is connected to the pixel electrode, a switch

transistor which makes a write current flow between the drain and the source of the

                                                 16
         Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 17 of 32



driving transistor, and a holding transistor which holds a voltage between the gate and

source of the driving transistor in a light emission period.”

       In the accused iPhone X, the plurality of transistors for each pixel includes a driving

transistor, one of the source and the drain of which is connected to the pixel electrode:




                                                         pixel electrode
                                                            contact

                                 connected



                                                       1



                                               drain            driving transistor




       The plurality of transistors includes a switch transistor which makes a write current flow

between the drain and the source of the driving transistor:




                                driving transistor



                                                     1

                                                            8



                                                                 switch transistor



       The plurality of transistors includes a holding transistor which holds a voltage between

the gate and source of the driving transistor in a light emission period:




                                                       17
         Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 18 of 32




                                 driving transistor



                                                         1


                                               7
                                                   9




                                                       holding transistor


       Indirect infringement

       27.     Apple has had knowledge of the ’338 patent, from a date no later than the date it

receives this complaint. Apple has known how the Accused Products are made and has known,

or have been willfully blind to the fact, that making, using, offering to sell, and selling the

accused products within the United States, or importing the Accused Products into the United

States, would constitute infringement.

       28.     Apple has induced, and continues to induce, infringement of the ’338 patent by

actively encouraging others (including distributers and end customers) to use, offer to sell, sell,

and import the Accused Products. On information and belief, these acts include providing

information and instructions on the use of the Accused Products; providing information,

education and instructions supporting sales by distributers; providing the Accused Products to

distributers; and indemnifying patent infringement within the United States.

       Damages

       29.     Solas has been damaged by Apple’s infringement of the ’338 patent and is

entitled to damages as provided for in 35 U.S.C. § 284, including reasonable royalty damages.



                                                          18
          Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 19 of 32



                      Count 3 – Claim for infringement of the ’068 patent.

         30.    Solas incorporates by reference each of the allegations in the above paragraphs

and further alleges as follows:

         31.    On August 11, 2009, the United States Patent and Trademark Office issued U.S.

Patent No. 7,573,068, entitled “Transistor array substrate and display panel.” Ex. 3.

         32.    Solas is the owner of the ’068 patent with full rights to pursue recovery of

royalties for damages for infringement, including full rights to recover past and future damages.

         33.    Each claim of the ’068 patent is valid, enforceable, and patent-eligible.

         34.    Solas and its predecessors in interest have satisfied the requirements of 35 U.S.C.

§ 287(a) with respect to the ’068 patent, and Solas is entitled to damages for Apple’s past

infringement.

         35.    Apple has directly infringed (literally and equivalently) and induced others to

infringe the ’068 patent and, unless enjoined, will continue to do so by making, using, selling,

offering for sale, or importing products that infringe the claims of the ’068 patent and by

inducing others to infringe the claims of the ’068 patent without a license or permission from

Solas.




                                                 19
         Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 20 of 32



       Direct Infringement

       36.     Apple has directly infringed (literally and equivalently) at least one claim of the

’068 patent, and continue to do so, by making, using, offering to sell, selling, and importing the

Accused Products. By way of example only, the Apple Watch Series 3 infringes an exemplary

claim of the ’068 patent, as in the following description, which Solas provides without the

benefit of information about the accused device obtained through discovery. For example, claim

13 claims a display panel as follows:

       “A display panel comprising: a substrate.”

       For example, the Apple Watch Series 3 has a display panel comprising a substrate, as

shown below.




                                          Display panel




                                                20
        Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 21 of 32




                                          Substrate




       “a plurality of driving transistors which are arrayed in a matrix on the substrate,

each of the driving transistors having a gate, a source, a drain, and a gate insulating film

inserted between the gate, and the source and drain.”




                                              21
         Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 22 of 32



       For example, the display panel of the Apple Watch Series 3 comprises a plurality of

driving transistors arrayed in a matrix on the substrate, each having a gate, a source, a drain, and

a gate insulating film between the gate, and the source and drain, as shown below.




                                                                           Driving transistors
                                                                           arrayed in a matrix




                                                              Gate insulating film




                                                 22
          Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 23 of 32



         “a plurality of signal lines which are patterned together with the gates of said

plurality of driving transistors and arrayed to run in a predetermined direction on the

substrate.”

         For example, the display panel of the Apple Watch Series 3 comprises a plurality of

signal lines that are patterned together with the gates of the driving transistors and arrayed to run

in a predetermined direction on the substrate, as shown below.




         “a plurality of supply lines which are patterned together with the sources and drains

of said plurality of driving transistors and arrayed to cross said plurality of signal lines via

the gate insulating film, one of the source and the drain of each of driving transistors being

electrically connected to one of the supply lines.”

         For example, the display panel of the Apple Watch Series 3 comprises a plurality of

supply lines that are patterned together with the sources and drains of the driving transistors and

arrayed to cross the signal lines via the gate insulating film, where one of the source and the

drain of the driving transistors are electrically connected to one of the supply lines, as shown

below.



                                                 23
Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 24 of 32




                                                           Signal lines




   Supply lines                        Crossing
                                       signal lines




                              24
        Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 25 of 32




        “a plurality of feed interconnections which are connected to said plurality of supply

lines along said plurality of supply lines.”

       For example, the display panel of the Apple Watch Series 3 comprises a plurality of feed

interconnections which are connected to the supply lines along the supply lines, as shown below.




                                               25
Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 26 of 32




                                                    Supply lines




                                                   Feed
                                                   interconnections




                              26
         Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 27 of 32



       “a plurality of pixel electrodes each of which is electrically connected to the other of

the source and the drain of a corresponding one of said plurality of driving transistors.”

       For example, the display panel of the Apple Watch Series 3 comprises a plurality of pixel

electrodes that are electrically connected to the other of the source and the drain of

corresponding driving transistors, as shown below.

                                                                            Pixel electrodes




       “a plurality of light-emitting layers which are formed on said plurality of pixel

electrodes, respectively.”

       For example, the display panel of the Apple Watch Series 3 comprises a plurality of light-

emitting layers that are formed on the pixel electrodes respectively, as shown below.




                                                 27
Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 28 of 32




      Light-emitting
      layers




                              28
         Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 29 of 32



       “a counter electrode which covers said plurality of light-emitting layers.”

       For example, the display panel of the Apple Watch Series 3 comprises a counter

electrode that covers the light-emitting layers, as shown below.

                Counter                                            Light-emitting
                electrode                                          layer




       Indirect infringement

       37.     Apple has had knowledge of the ’068 patent, from a date no later than the date it

receives this complaint. Apple has known how the Accused Products are made and has known,

or have been willfully blind to the fact, that making, using, offering to sell, and selling the

accused products within the United States, or importing the Accused Products into the United

States, would constitute infringement.
                                                  29
         Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 30 of 32



       38.     Apple has induced, and continues to induce, infringement of the ’068 patent by

actively encouraging others (including distributers and end customers) to use, offer to sell, sell,

and import the Accused Products. On information and belief, these acts include providing

information and instructions on the use of the Accused Products; providing information,

education and instructions supporting sales by distributers; providing the Accused Products to

distributers; and indemnifying patent infringement within the United States.

       Damages

       39.     Solas has been damaged by Apple’s infringement of the ’068 patent and is

entitled to damages as provided for in 35 U.S.C. § 284, including reasonable royalty damages.

                                           Jury demand.

       40.     Solas demands trial by jury of all issues.

                                         Relief requested.

       Solas prays for the following relief:

       A.      A judgment in favor of Solas that Apple has infringed the ’450 patent, the ’338

patent, and the ’068 patent and that the ’450 patent, the ’338 patent, and the ’068 patent are valid,

enforceable, and patent-eligible;

       B.      A judgment and order requiring Apple to pay Solas all damages provided for

under 35 U.S.C. § 284, including compensatory damages, costs, expenses, and pre- and post-

judgment interest for its infringement of the asserted patents;

       D.      A permanent injunction prohibiting Apple from further acts of infringement of the

’450 patent, the ’338 patent, and ’068 patent;

       E.      A judgment and order requiring Apple to provide an accounting and to pay

supplemental damages to Solas, including, without limitation, pre-judgment and



                                                 30
         Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 31 of 32



post-judgment interest;

       F.      A finding that this case is exceptional under 35 U.S.C. § 285, and an award of

Solas’ reasonable attorney’s fees and costs; and

       G.      Any and all other relief to which Solas may be entitled.

Dated: September 12, 2019                           Respectfully submitted,

                                                    /s/ Reza Mirzaie
                                                    Marc Fenster
                                                    CA State Bar No. 181067
                                                    Reza Mirzaie
                                                    CA State Bar No. 246953
                                                    Neil A. Rubin
                                                    CA State Bar No. 250761
                                                    Kent N. Shum
                                                    CA State Bar No. 259189
                                                    RUSS AUGUST & KABAT
                                                    12424 Wilshire Blvd. 12th Floor
                                                    Los Angeles, CA 90025
                                                    Telephone: 310-826-7474
                                                    Email: mfenster@raklaw.com
                                                    Email: rmirzaie@raklaw.com
                                                    Email: nrubin@raklaw.com
                                                    Email: kshum@raklaw.com

                                                    Sean A. Luner
                                                    CA State Bar No. 165443
                                                    Gregory S. Dovel
                                                    CA State Bar No. 135387
                                                    Jonas B. Jacobson
                                                    CA State Bar No. 269912
                                                    DOVEL & LUNER, LLP
                                                    201 Santa Monica Blvd., Suite 600
                                                    Santa Monica, CA 90401
                                                    Telephone: 310-656-7066
                                                    Email: sean@dovel.com
                                                    Email: greg@dovel.com
                                                    Email: jonas@dovel.com




                                               31
Case 6:19-cv-00537-ADA Document 1 Filed 09/12/19 Page 32 of 32



                                   T. John Ward, Jr.
                                   Texas State Bar No. 00794818
                                   Claire Abernathy Henry
                                   Texas State Bar No. 24053063
                                   Andrea L. Fair
                                   Texas State Bar No. 24078488
                                   WARD, SMITH & HILL, PLLC
                                   PO Box 1231
                                   Longview, Texas 75606-1231
                                   (903) 757-6400 (telephone)
                                   (903) 757-2323 (facsimile)
                                   E-mail: jw@wsfirm.com
                                   E-mail: claire@wsfirm.com
                                   E-mail: andrea@wsfirm.com

                                   ATTORNEYS FOR PLAINTIFF,
                                   SOLAS OLED, LTD.




                              32
